Filed 9/22/22 In re F.N. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re F.N., a Person Coming                                  2d Juv. No. B313753
Under the Juvenile Court Law.                             (Super. Ct. No. 2021010355)
                                                               (Ventura County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

F.N.,

     Defendant and Appellant.


      F.N. appeals from the jurisdictional and dispositional
orders entered after the juvenile court found true an allegation
that she committed assault with a deadly weapon. (Pen. Code,1
§ 245, subd. (a)(1).) She contends: (1) the evidence is insufficient
to support the finding that she did not act in self-defense, and (2)
the court misapplied the law on self-defense. We affirm.

         1 Statutory        references are to the Penal Code.
            FACTUAL AND PROCEDURAL HISTORY
       In April 2021, P.W. challenged F.N. to a fight. The two
exchanged several Instagram messages, and agreed to fight in an
alley later that evening.
       F.N. arrived in the alley around midnight. P.W. arrived
shortly thereafter, carrying a softball bat. She swung the bat at
F.N., but missed. F.N. then grabbed the bat and hit P.W. in the
left ear. P.W. grabbed her ear and held her hands in the air. She
“almost blacked out.”
       While P.W.’s hands were in the air, F.N. swung the bat
again, this time hitting P.W. on the right side of the head. When
P.W. put her hands up again, F.N. hit her in the arm. F.N. then
hit P.W. with the bat a fourth time before knocking her to the
ground and punching her. Others present at the fight were
eventually able to pull F.N. off of P.W., who hit F.N. with the bat
as she was leaving.2
      P.W. went to the hospital the next day. She received 15
stitches in her left ear. She had bruises, cuts, and scratches on
her arm, back, chest, face, and head.
      A police officer interviewed P.W. The officer noted that
P.W.’s injuries were defensive wounds, consistent with being hit
by a bat.
      The police officer also interviewed F.N. Her injuries were
consistent with punching someone.
      P.W. testified under a grant of immunity at F.N.’s
jurisdictional hearing. F.N. also testified. She said that when
she arrived in the alley P.W. and another person were each
holding a bat. P.W. swung her bat at F.N. but missed. F.N. then

      2 Videos   of the incident were shown at the jurisdictional
hearing.


                                   2
took the bat and struck P.W. four times because P.W. kept
charging at her. P.W. appeared to be under the influence and
was unfazed by F.N.’s blows.
       At the conclusion of the hearing, the juvenile court said
that the incident between F.N. and P.W. started as a mutual
combat situation, but then changed: “I think the force used, even
if you give [F.N.] . . . [the first] strike . . . against [P.W.], clearly
beyond a reasonable doubt strikes two, three, and four were
excessive and were not under self-defense.” The court also
concluded that F.N. was no longer in danger when she struck
P.W. the last three times. It rejected F.N.’s self-defense claim,
found the felony assault allegation true, and declared her a ward
of the court.
                              DISCUSSION
   Substantial evidence supports the juvenile court’s finding that
                    F.N. did not act in self-defense
       F.N. contends the juvenile court’s true finding on the
assault allegation should be reversed because there is insufficient
evidence that she did not act in self-defense. We disagree.
       Assault is “an unlawful attempt, coupled with a present
ability, to commit a violent injury on the person of another.”
(§ 240.) Self-defense negates culpability for assault. (People v.
Adrian (1982) 135 Cal.App.3d 335, 340.) A minor can thus
defend against an assault allegation by showing that they: (1)
reasonably believed that they were in imminent danger of bodily
injury, (2) reasonably believed that the use of force was necessary
to defend against that danger, and (3) used no more force than
was reasonably necessary. (People v. Hernandez (2011) 51
Cal.4th 733, 747.) If the minor makes this showing, prosecutors




                                   3
must prove beyond a reasonable doubt that self-defense does not
apply. (People v. Lee (2005) 131 Cal.App.4th 1413, 1429.)
       “Issues arising out of self-defense, including . . . whether [a
minor] actually acted out of defense . . . and whether the force
used was excessive, are normally questions of fact for the trier of
fact to resolve.” (People v. Clark (1982) 130 Cal.App.3d 371, 378,
disapproved on other grounds in People v. Blakeley (2000) 23
Cal.4th 82, 92.) Therefore, to evaluate F.N.’s contention, “‘we
review the entire record in the light most favorable to the
[juvenile court’s findings] to determine whether it contains
substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact
could find’” that F.N. did not act in self-defense. (People v. Avila
(2009) 46 Cal.4th 680, 701.) We draw all reasonable inferences in
favor of the findings made by the court below, and presume the
existence of every fact the court could reasonably deduce from the
evidence. (People v. Maciel (2013) 57 Cal.4th 482, 515.) But it is
immaterial whether we would have drawn those same inferences
(People v. Solomon (2010) 49 Cal.4th 792, 811-812); our job is not
to reweigh the evidence or reevaluate witness credibility (People
v. Jones (1990) 51 Cal.3d 294, 314).
       Substantial evidence supports the finding that F.N. did not
act in self-defense. After P.W. swung a bat at F.N., F.N. wrested
it away and hit P.W. P.W. then held her hands in the air in a
sign of surrender. F.N. nevertheless continued her assault,
hitting P.W. in the head a second time. She then hit P.W. two
more times, once while P.W.’s hands were again in the air.
Because P.W. was unarmed when F.N. struck her final three
blows, the juvenile court properly concluded that it was no longer
reasonable for F.N. to believe that the use of force was necessary.




                                  4
(People v. Clark (2011) 201 Cal.App.4th 235, 250 [use of force
permitted only as long as danger appears to exist].) It was also
proper for the court to conclude that the force used to strike these
last three blows was more than reasonably necessary. (People v.
Clark, supra, 130 Cal.App.3d at p. 380 [no right to defend against
nonlethal attack with force likely to cause great bodily injury or
death]; see also People v. Enriquez (1977) 19 Cal.3d 221, 228
[assault with fists generally does not justify use of a deadly
weapon in self-defense], disapproved on another ground by People
v. Cromer (2001) 24 Cal.4th 889, 901, fn. 3.)
       People v. Ross (2007) 155 Cal.App.4th 1033, on which F.N.
relies, is inapposite. The Ross court noted that “‘in the heat of
conflict . . . a person cannot be expected to measure accurately
the exact amount of force necessary to repel an attack.’” (Id. at p.
1057.) Such a person thus “‘will not be deemed to have exceeded
[their right to self-defense] unless the force used was so excessive
as to be clearly vindictive under the circumstances.’” (Ibid.)
       But whether striking an unarmed victim three times with a
bat after already striking them once in the head is “so excessive
as to be clearly vindictive” is a question for the trier of fact.
(People v. Clark, supra, 130 Cal.App.3d at p. 378.) The juvenile
court here determined that it was. Because that determination
can be reasonably inferred from the evidence (People v. Maciel,
supra, 57 Cal.4th at p. 515), we will not disturb it on appeal
(People v. Jones, supra, 51 Cal.3d at p. 314). Substantial
evidence supports the juvenile court’s finding that F.N. did not
act in self-defense.
     The juvenile court correctly applied the law on self-defense
       Alternatively, F.N. contends the true finding on the assault
allegation should be reversed because the juvenile court




                                 5
misapplied the law on self-defense when it concluded that F.N.:
(1) had a duty to retreat before using force, and (2) had no right
to hit P.W. with a bat after P.W. swung the bat at her. These
contentions misconstrue the court’s conclusions.
       Nowhere in the record did the juvenile court suggest that
F.N. had a duty to retreat either when she saw P.W. in the alley
or after P.W. swung the bat at her. And nowhere in the record
did the court state that F.N. was not allowed to respond to P.W.’s
initial use of force. To the contrary, the court said that based on
the fight starting as a mutual combat situation it would “give”
F.N. her first swing of the bat. It then rejected F.N.’s self-defense
claim based on the second, third, and fourth times she struck
P.W., blows that were landed after F.N. was no longer in danger.
The juvenile court did not misapply the law on self-defense.
(People v. Lund (2021) 64 Cal.App.5th 1119, 1153-1154 [rejecting
contention that misconstrues record].)
                           DISPOSITION
       The juvenile court’s jurisdictional and dispositional orders,
including the finding that appellant committed assault with a
deadly weapon, entered May 25, 2021, are affirmed.
       NOT TO BE PUBLISHED.


                                     BALTODANO, J.

      We concur:


            YEGAN, Acting P. J.                   PERREN, J.

      
        Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                 6
                 Ferdinand Inumerable, Judge

               Superior Court County of Ventura

                ______________________________


      Claudia Y. Bautista, Public Defender, and William M.
Quest, Deputy Public Defender, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Ryan M. Smith,
Deputy Attorneys General, for Plaintiff and Respondent.